DETAILED ACTION

Response to amendments

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . A response was filed in this application on 02/09/2021 after the non-final rejection of 11/13/2020. Claims 1-7 have been cancelled and claims 8, 15 have been amended in this submission while no new claims have been added. Thus claims 8-20 are currently pending for reconsideration by the Examiner and are examined below.

Response to arguments

2.	The Applicant’s arguments have been fully considered but are moot in light of new grounds of rejection as necessitated by amendments pertaining to branches being generated for each of the determined transactional intents and an intent to transfer out to human operators is determined and added to the branches.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Moore (U.S. Patent Application Publication # 2009/0254347 A1) in view of Mazza (U.S. Patent Application Publication # 2019/0182382 A1). Moore is already of the record, having been disclosed by the Applicants in their IDS.

With regards to claim 8, Moore teaches a computer system for form-based conversation system design, the computer system comprising one or more processors, one or more computer-readable memories, one or more computer-Figure 2, teaches a computer based system, such a system inherently contains a processor,  computer readable media among other hardware. Figures 1 and 3 along with para 22, teach processing a Web page 120 of a Web application into a document object model or DOM 130 produced by a content browser rendering the Web page 120); 

extracting indicators of required input fields from the ingested plurality of forms (Para 22 and figure 1, further teach that the DOM 130 can define within the Web page 120 one or more different input fields 180A, 180B, 180N. Each of the input fields 180A, 180B, 180N can include a core, hidden attribute, such as a title);

generating a required input list based on the extracted indicators of the required input fields to update a size of the required input list (Para 23 and figure 1, teach that voice enablement widget 190 can process speech input 150 provided by end user 110 for a given one of the input fields 180A, 180B, 180N);

determining transactional intents based on the required input list (Para 23 and figure 1, further teach that upon received of speech input 150 from end user 110, 

and generating a dialog flow that satisfies the determined transactional intents (Para 33 and figure 4, teach that in block 420, the end user can be prompted for voice input for the empty input field);

However, Moore may not explicitly detail the limitation wherein branches are generated for each of the determined transactional intents and an intent to transfer out to human operators are determined and added to the branches. This is taught by Mazza (Paragraphs 143-154 along with figures 5 and 7B, teach a chat-bot that is configured with a dialogue graph, where each node specifies a phrase or phrases that the chat-bot should send to a customer, and where the edges indicate classes of customer responses. To select which outgoing edge to follow, the chat-bot classifies the customer input and selects the edge that best matches the classification of the customer input. If there are no plausible matches, then the chat-bot asks for clarification or transfer the chat to a human agent).

Mazza, para 50). 

With regards to claim 15, this is a computer readable medium (CRM) claim for the corresponding system claim 8. These two claims are related as system and CRM of using the same, with each claimed CRM element's function corresponding to the claimed system step. Accordingly, claim 15 is similarly rejected under the same rationale as applied above with respect to system claim 8.

4.	Claims 9, 11, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Moore in view of Mazza and further in view of Raj (U.S. Patent Application Publication # 2008/0235567 A1).

With regards to claim 9, although Moore teaches the system of claim 8 including creating DOMs, Moore and Mazza may not explicitly detail the limitation further Raj (Para 47 and figure 1, teach that when crawling the web, a web crawler follows hyperlinks from web page to web page in order to index the content of each page. As part of the crawling process, crawlers typically parse the HTML document underlying each page, and build a DOM or Document Object Model that represents the objects in the page. Paragraphs 52-55 and figure 1, further teach a form abstraction builder 134 that groups different fields together based on one or more common properties of the fields. In one embodiment, these grouped fields are treated as a single field. The purpose is to place related fields into a group. In other words, the textual content and fields indicate some commonality);

Raj also teaches analyzing the plurality of forms in comparison to the parsed forms (Paragraphs 52-55 and figure 1, further teach that the form abstraction builder 134 analyzes HTML. The HTML specification defines the following control types: buttons, checkboxes, radio buttons, menus, text input, file select, image, password, object, embed, text area, and field-set. The commonalities are based on information in the HTML, or other language, that describes the form. The commonalities might be based on some explicit information such as the text that forms attributes and tags).

Moore, Mazza and Raj can be considered as analogous art as they belong to a similar field of endeavor in automated form filling. It would thus have been Raj, para 15). 

With regards to claim 11, although Moore and Mazza teach the system of claim 8, they may not explicitly detail the limitation further comprising further comprising utilizing domain kits associated with each industry to determine critical elements of each form. However, this limitation is taught by Raj (Para 50 and figure 1, teach that a form is identified based on analysis of terms in the document 101. Form classifier 112 analyzes information associated with the electronic document 101 e.g., metadata and compares such information with a dictionary 106 containing domain-specific terms, in an attempt to classify the form to a particular domain. Para 14, teaches domain-specific crawlers, also referred to as "vertical crawlers" to access dynamic content). 

Moore, Mazza and Raj can be considered as analogous art as they belong to a similar field of endeavor in automated form filling. It would thus have been obvious to one having ordinary skill in the art to advantageously combine the teachings of Raj (Use of domain kits to access information pertaining to forms) with those of Moore and Mazza (Automated interactive voice response systems) Raj, para 15). 

With regards to claims 16 and 18, these are CRM claims for the corresponding system claims 9 and 11. These two sets of claims are related as system and CRM of using the same, with each claimed CRM element's function corresponding to the claimed system step. Accordingly, claims 16 and 18 are similarly rejected under the same rationale as applied above with respect to system claims 16 and 18.

5.	Claims 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Moore in view of Mazza and further in view of Singolda (U.S. Patent Application Publication # 2010/0293048 A1).

With regards to claim 10, although Moore and Mazza teach the system of claim 8, they may not explicitly detail the limitation further comprising further comprising in response to updating the size of the required input list, filtering out general data that is obtainable regardless of the ingested forms. However, this limitation is taught by Singolda (Para 195 and figure 7, teach that in stage 702, the words in the provided text are ranked in importance. In stage 704, redundant text is filtered out to give the base terms for enrichment). 

Singolda, para 92). 

With regards to claim 17, this is a CRM claim for the corresponding system claim 10. These two claims are related as system and CRM of using the same, with each claimed CRM element's function corresponding to the claimed system step. Accordingly, claim 17 is similarly rejected under the same rationale as applied above with respect to system claim 10.

6.	Claims 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Moore in view of Mazza and further in view of Wang (U.S. Patent Application Publication # 2017/0220540 A1).

With regards to claim 12, although Moore and Mazza teach the system of claim 8, they may not explicitly detail the limitation further comprising removing sensitive terms found in the required input fields. However, this limitation is taught by Wang (Para 56 and figures 1-2A, teach that the data mining modules 102 include an outlier detection module 202A to detect and filter out outliers 

Moore, Mazza and Wang can be considered as analogous art as they belong to a similar field of endeavor in automated form filling. It would thus have been obvious to one having ordinary skill in the art to advantageously combine the teachings of Wang (removal of sensitive information from electronic forms filling input) with those of Moore and Mazza (Automated interactive voice response systems) so as to remove any information that may lead to any undesired effects (Wang, para 56). 

With regards to claim 19, this is a CRM claim for the corresponding method system 12. These two claims are related as system and CRM of using the same, with each claimed CRM element's function corresponding to the claimed system step. Accordingly, claim 19 is similarly rejected under the same rationale as applied above with respect to system claim 12.

7.	Claims 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Moore in view of Mazza and further in view of Clifford (U.S. Patent Application Publication # 2014/0229815 A1).

claim 13, although Moore and Mazza teach the system of claim 8, they may not explicitly detail the limitation further comprising removing inputs that are present in multiple forms from an organization. However, this limitation is taught by Clifford (Para 74 and figure 1A, teach that in some organizations such as the NHS in the UK, a local domain may also be allowed to remove data input fields from a form). 

Moore, Mazza and Clifford can be considered as analogous art as they belong to a similar field of endeavor in automated form filling. It would thus have been obvious to one having ordinary skill in the art to advantageously combine the teachings of Clifford (removal of sensitive information from electronic forms filling input) with those of Moore and Mazza (Automated interactive voice response systems) so as to incorporate variations which accommodate specific local data requirements (Clifford, para 71). 

With regards to claim 20, this is a CRM claim for the corresponding system claim 13. These two claims are related as system and CRM of using the same, with each claimed CRM element's function corresponding to the claimed system step. Accordingly, claim 20 is similarly rejected under the same rationale as applied above with respect to system claim 13.

8.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Moore in view of Mazza and further in view of Papineni (U.S. Patent # 6246981 B1).

With regards to claim 14, although Moore and Mazza teach the system of claim 8, they may not explicitly detail the limitation further comprising integrating the generated dialog flow with already existing dialog flow systems. However, this limitation is taught by Papineni (Col 10, lines 43-53 and figure 1, teach that the dialog manager also maintains a store of messages to be sent to the user via the hub 10. At the end of its turn, the dialog manager 40 concatenates the messages in the message store and sends them to the hub 10 for further interpretation and delivery to the user. For example, at the end of a turn, the message store may contain two messages in the following order: 1. Say "transfer complete". 2. Say "what else can I do for you?" The dialog manager concatenates these two messages and sends the messages to the hub. The hub 10 synthesizes "transfer complete. what else can I do for you?" and plays it back to the user.). 

Moore, Mazza and Papineni can be considered as analogous art as they belong to a similar field of endeavor in interactive voice response systems. It would thus have been obvious to one having ordinary skill in the art to advantageously combine the teachings of Papineni (combining of dialog flows in interactive voice response systems) with those of Moore and Mazza (Automated interactive voice response systems) so as to provide a versatile dialog manager which can interact with a user to perform a wide variety of tasks (Papineni, col 2, line 65 to col 3, line 5). 

Conclusion

9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  The following prior art, made of record but not relied upon, is considered pertinent to applicant's disclosure: Subramaniam (U.S. Patent Application Publication # 2020/0219053 A1), Rapaport (U.S. Patent Application Publication # 2012/0290950 A1). These references are also included in the PTO-892 form attached with this office action.

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). In case you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEERAJ SHARMA whose contact information is given below.  The examiner can normally be reached on Monday to Friday 8 am to 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Louis-Desir can be reached on 571-272-7799 (Direct Phone).  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.

/NEERAJ SHARMA/

571-270-5487 (Direct Phone)
571-270-6487 (Direct Fax)
neeraj.sharma@uspto.gov (Direct Email)